                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



JERROLD G. THOMAS, Pro Se,        )                   Case No.: 1: 19 CV 1776
                                  )
     Plaintiff                    )
                                  )                   JUDGE SOLOMON OLIVER, JR.
     v.                           )
                                  )
CLEVELAND PUBLIC LIBRARY, et al., )
                                  )
                                  )                   MEMORANDUM OF OPINION
     Defendants                   )                   AND ORDER



        Pro Se Plaintiff Jerrold G. Thomas has filed an in forma pauperis civil rights Complaint in

this matter against the Cleveland Public Library (Main Library) and Public Administration Library

(Inside Cleveland City Hall). (Doc. No. 1.) His Complaint does not set cite any specific provision

of federal law under which he seeks relief.

        In his four-page single-spaced Complaint, the Plaintiff complains about various encounters

he has had with patrons and employees at Cleveland libraries, and about the response of various

library “Administrative Staff” to complaints he has made. (See id. at 4.) He generally complains

he has experienced “Harassment and Discrimination by Employees and Security when attending

different Libraries around Cleveland.” (Id. at 1.) The only relief he appears to seek is to “talk to”

President Maritza Rodriquez about “problems occurring upon [his] visits” to Cleveland libraries.

(Id. at 4.)
        Although the standard of review for pro se pleadings is liberal, the generous construction

afforded pro se plaintiffs has limits. Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Pro se

plaintiffs must still meet basic pleading requirements, and courts are not required to conjure

allegations on their behalf. See Erwin v. Edwards, 22 F. App'x 579, 2001 WL 1556573 (6th Cir.

Dec. 4, 2001). Federal district courts are required, under 28 U.S.C. § 1915(e)(2)(B), to screen all

in forma pauperis complaints filed in federal court, and to dismiss before service any such action the

court determines is frivolous or malicious, fails to state a claim on which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §

1915(e)(2)(B). To state a claim on which relief may be granted, a complaint must set forth sufficient

factual matter, accepted as true, to state claim to relief that is plausible on its face. Hill v. Lappin,

630 F.3d 468, 471 (6th Cir. 2010) (holding that the dismissal standard articulated in Ashcroft v.

Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) governs

dismissals under 28 U.S.C. § 1915(e)(2)(B)). Although detailed factual allegations are not required,

the “allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. Additionally, they must be sufficient to give the defendants “fair notice of what [the

plaintiff’s] claims are and the grounds upon which they rest.” Swierkiewicz v. Sorema N.A., 534 U.S.

506, 514 (2002).

        Even according the Plaintiff’s Complaint the deference to which a pro se pleading is entitled,

it does not meet basic pleading requirements or suggest he has any plausible federal civil claim

against the Defendants upon which he may be granted the relief he seeks. See Lillard v. Shelby Cty.

Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a court is not required to accept summary allegations

or unwarranted conclusions in determining whether a complaint states a claim for relief).


                                                   2
                                           Conclusion

         Accordingly, the Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. No. 2) is granted,

and his Complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). The court further certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.

         IT IS SO ORDERED.



                                                     /s/ SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE


December 9, 2019




                                                 3
